Citation Nr: 1410427	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  09-11 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Eligibility for restoration of Dependency and Indemnity Compensation (DIC) benefits for the Appellant as the remarried widow of a deceased Veteran.


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran had active service from December 1941 until his death in May 1942. 
The Appellant was the Veteran's surviving spouse at the time of his death.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 determination issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.


FINDINGS OF FACT

1.  The Appellant was born in March 1922.

2.  The Appellant and the Veteran were married in March 1938.

3.  The Appellant's marriage to the Veteran was terminated by his death while on active duty in May 1942, and she was subsequently awarded DIC benefits, effective in March 1949.

4.  The Appellant remarried in October 1948, when she was 26 years old, and her DIC benefits were terminated based on her remarriage.

5.  There has been no credible evidence that the Appellant's remarriage was terminated by death, divorce, or annulment; consequently, the Appellant remains married.


CONCLUSION OF LAW

As a matter of law, the Appellant is not eligible for restoration of DIC benefits as the remarried widow of a deceased Veteran.  38 U.S.C.A. §§ 101(14), 103, 1310, 1311 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.5, 3.50, 3.55 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the Veteran's claims.  Dingess v. Nicholson, 19 Vet. App. 473   (2006).

The RO provided the Appellant pre-adjudication notice by letters dated in May 2004, July 2004, January 2005, and July 2007.  

VA has obtained service personnel records of the Veteran and records, to include but not limited to, marriage, death, and birth certificates, field examiner's reports, court records, and witness statements.  The Appellant has submitted lay statements on her behalf.  The Appellant was also afforded the opportunity to give testimony before the Board, which she declined.   

All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Appellant is not prejudiced by a decision on the claim at this time.


II. Analysis

The Board has reviewed all the evidence.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Dependency and Indemnity Compensation (DIC) is a monthly payment made by VA to a surviving spouse, child, or parent due to a service-connected cause of death.  See 38 U.S.C.A. §§ 101(14), 1310, 1311; 38 C.F.R. § 3.5.  Generally, a surviving spouse means a person who was legally married to a veteran at the time of his or her death, and has not since remarried.  See 38 U.S.C.A. § 101(3) ; 38 C.F.R. § 3.50(b) .

A liberalizing law that became effective June 9, 1998, provides that the remarriage of the surviving spouse of a veteran shall not bar the furnishing of DIC benefits to such person as the surviving spouse of the veteran if her remarriage has been terminated by death or divorce unless the Secretary determines that the divorce was secured through fraud or collusion.  38 U.S.C.A. § 103(d)(2)(A) (formerly 
38 U.S.C.A. § 103(d)(2) ); 38 C.F.R. § 3.55(a)(3).  Prior to that date, reinstatement of DIC benefits under these circumstances was not allowed.

An amendment to Title 38 of the United States Code, effective January 1, 2004, added an additional exception to the remarriage bar for surviving spouse benefits stating that the remarriage of the surviving spouse of a veteran after age 57 shall not bar the furnishing of specified benefits, such as DIC, to such person as the surviving spouse of a veteran.  Pub. L. No 108-183, 117 Stat. 2651, 2652-53  (2003)(codified at 38 U.S.C.A. § 103(d)(2)(B) ).  VA's regulations have been amended to reflect this statutory change stating that the remarriage of a surviving spouse after the age of 57 shall not bar the furnishing of benefits relating to DIC compensation under 38 U.S.C.A. § 1311.  71 Fed. Reg. 29082  (May 19, 2006) (codified at 38 C.F.R. § 3.55(a)(10)).

With regard to the amendments effective in 2004, the appellant was born in March 1922.  She married the Veteran in March 1938.  Their marriage was terminated by the Veteran's death in May 1942.  The Appellant was awarded DIC benefits in a decision issued in March 1950, effective March 1949.  The Board finds, and will discuss in further detail below, that Appellant remarried in October 1948.  She was 26 years old at the time of her remarriage.  Thus, she is not a surviving spouse who remarried before December 16, 2003, and after the age of 57.  See also 38 C.F.R. 
§ 3.55(a)(9) .

The question at issue is whether reinstatement of DIC benefits is warranted under the liberalizing law effective 1998.  38 U.S.C.A. § 103(d)(2)(A) (formerly 
38 U.S.C.A. § 103(d)(2) ); 38 C.F.R. § 3.55(a)(3).  

First, whether the Appellant was remarried; the Board finds that the preponderance of the evidence is against her claim that she did not remarry.  The record shows that the Appellant was remarried in October 1948 to MJ.  VA is in possession of a certified (sealed) marriage certificate from the church showing that the Appellant and M.J. were married in October 1948 by Father J.S., a Redemptorist Missionary, which is consistent with a sworn statement by M.J. dated in May 1958.  The marriage certificate further bears the book and page number where the marriage was recorded, as well as the number of the marriage.  In addition, the appellant herself acknowledged in a sworn statement in May 1958 that she had remarried after the Veteran died.

The Appellant has submitted a statement from a priest dated in March 2009 indicating that there was no record of a marriage between the Appellant and M.J. and any certification previously issued was an error.  However, the May 1958 VA field examiner's report clearly stated that a copy of the 1948 marriage certificate "was obtained from the parish priest" of their town.  The priest who provided the 2009 statement gave no explanation or reasoning for his opinion that the marriage certificate was "an error."  The Board finds that the records contemporaneous to the Appellant's remarriage reflecting the remarriage are more probative than a statement more than 60 years after the remarriage occurred.  See Curry v. Brown, 7 Vet 59 (1994) (contemporaneous evidence has greater probative value than later reported history).  

The Appellant has also submitted a March 2007 statement from the Administrator and Civil Registrar General indicating she did not remarry after the death of the Veteran and that they did not have a record of her marriage to M.J.; however, an October 2006 letter from the same office shows that marriage records dated between January 1935 and October 1949 were destroyed.  The Board finds the March 2007 less probative and persuasive as it reflects no explanation for the finding that the Appellant did not remarry and does not address the destruction of the marriage records from the time period in question.

The Appellant also previously submitted a decision by a court in the Republic of the Philippines acquitting her of fraudulently cashing death and insurance benefit checks from VA as proof that she was not married; however, the decision simply shows the prosecution failed to meet its burden "beyond a reasonable doubt" at the time of trial that she was married to M.J.  The Court did not consider the documentary evidence contained within the claims folder.  As such, the Board finds the court decision is less probative and persuasive. 
  
In support of her claim that she never remarried after the death of the Veteran, the Appellant has also submitted lay statements from the mayor and neighbors dated in 2009 indicating that she was never remarried.  While they claim they were longtime acquaintances of the Appellant, there was no indication they knew her between 1948 and 1958, when she previously indicated that she last saw M.J.  See VA Form 21-4138 received in July 1972.  As a result, their statements have little to no probative value.  They are also in direct contradiction to sworn statements given on her behalf in May 1958 to determine the legal guardianship of her and the Veteran's son.  Notably, F.D. and A.L. indicated that the Veteran's only living child was living with the Appellant "now remarried to [M.J.]." See Statements to Field Examiner dated in May 1958.   

The Appellant currently maintains that she was never married to M.J.; however, the Board does not find her credible in light of the evidence of record.  Competent lay evidence may be discounted due to factors such as interest, self-interest, bias, inconsistent statements, inconsistency with other evidence of record, facial implausibility, bad character, malingering, desire for monetary gain, and witness demeanor.  Pond v. West, 12 Vet. App. 341 (1999); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991).  

Here, the Appellant is not credible because several of these factors are significant.  The Appellant is obviously self-interested in this decision.  A favorable decision would essentially guarantee the award of DIC compensation to her.  In addition, the Appellant has been making contradictory statements to VA regarding her marital status since the inception of first VA claim in the 1940's.

In a sworn statement dated in May 1958 to VA Field Examiner she admitted to being remarried prior to her application for DIC benefits.  She further stated that it was "wrong for [her] to receive checks from VA", but she badly needed the money for support of her family.  In recent statements, the Appellant claims that M.J. and she did not live together as husband and wife and had a short relationship.  However, in that 1958 statement she indicated that she had six children with M.J.  In M.J.'s statement he confirmed that he had six children with the Appellant.  While he could not recall the exact date of the marriage, he admitted that they had been living together for two to three years prior to the date of marriage.  

In another statement by the Appellant dated in May 1958 she indicated that she had been married "twice to the present time."  She further stated that her second marriage to M.J. was after she became a widow and took place in Hacienda Taborda.  She revealed that she had two children with the Appellant prior to their marriage and were known in their neighborhood as husband and wife.  She listed the names of the children (R.J., E.J., J.J., L.J., L.J., and M.J., Jr.).  The last child born was M.J., Jr., in May 1957.  In a June 1972 statement, the Appellant indicated that she had not been remarried and never lived with anyone else.  In a December 2004 statement, the appellant indicated that she separated from M.J. in 1979 and knew where he lived.  

The Board finds the statements made in 1958 that she was married to M.J. more probative as they were contemporaneous to the marriage and contrary to her to self-interest at the time, i.e. she was admitting to applying for benefits fraudulently.  The Board further finds that any recent statements that she was not married to M.J. are not credible and self-serving in light of her many conflicting statements and the documentary evidence showing that she was married to M.J.  They only way to remove the bar to reinstatement by remarriage is to show the marriage ended in divorce, death or annulment.  The Appellant has not met this burden and thus, remains married to her second husband. 

Therefore, the Appellant does not meet the requirements for reinstatement of DIC benefits eligibility and cannot be considered to be the Veteran's surviving spouse for the purposes of entitlement to DIC benefits.  See Sabonis v. Brown, 6 Vet. App. 426   (1994) (where the law is dispositive, the claim should be denied on the basis of the absence of legal merit).  

In addition, the Appellant is not eligible for any other exception under 38 C.F.R. § 3.55(a), since she is still married.  Therefore, as a matter of law, the Appellant is precluded from obtaining DIC benefits.  Veterans Benefit Act of 2003, Pub. L. No. 108-183 (2003); 38 C.F.R. § 3.55(a)(10)(ii).   The Board is without authority to grant benefits to a claimant that has no basis under statutory law.  See 38 U.S.C.A. §§ 503, 7104.

Thus, the Appellant's claim for restoration of DIC benefits must be denied. 


ORDER

Restoration of DIC for the remarried widow of the deceased Veteran is denied.




____________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


